Citation Nr: 1449453	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-25 583	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a bilateral lung disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from November 1973 to September 1979, and then served in the United States Army Reserve until December 2004, with periods of active and inactive duty for training (ADUTRA and INADTURA).

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an October 2013 decision, the Board denied the Veteran's claims for service connection for heart disease, hypertension, concussion residuals, a lumbar spine disorder, and dental disability for compensation purposes only.  At that time, the Board remanded his remaining claims to the Agency of Original Jurisdiction (AOJ) for further development.  In a November 2013 rating decision, the RO granted service connection for degenerative joint disease of the right knee.

In an April 2014 decision, the Board denied the Veteran's claim for service connection for a bilateral ankle disorder.  At that time, the Board remanded his claims for service connection for cervical and bilateral lung disorders to the AOJ for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has repeatedly attempted to obtain medical opinions that took into account documented injuries and findings during service, as well as the Veteran's competent reports.  Medical opinions have been provided, but these have ignored the Board's remand instructions.

In April 2014, the Board requested an addendum opinion from the January 2013 VA examiner regarding the Veteran's claims for bilateral lung and cervical disorders.  

The Board noted that a November 2013 addendum opinion regarding the Veteran's claimed cervical spine disorder was inadequate.  The examiner concluded that the Veteran's degenerative disc disease of the cervical spine was less likely than not due to a November 1999 motor vehicle accident incurred during INADUTRA because there was no documentation that the Veteran had a chronic condition.  

But the Board noted that November 1999 hospital records showed that the Veteran had neck pain and questionable arthritis of the cervical spine (November 19, 1999 x-rays of his cervical spine showed joint space narrowing and degenerative spondylitic changes in the mid to lower spine), January 2013 records showed arthritic changes of the cervical spine, and he complained of pain and demonstrated painful motion during the January 2013 VA examination.

In a May 2014 Addendum, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury even, or illness.  Her rationale was that there was "[n]o documentation of chronic condition [and] no treatment records."

As to the Veteran's lung disorder, in January 2013, the VA examiner found that it was less likely as not (less than 50-50 percent) that the Veteran's claimed lung disorder was due to contusion to the lungs during active service as there was no treatment since leaving service and the Veteran stated to her that he had not had any problems with his lungs since leaving service.  (Service treatment records reflect his hospital treatment for a pulmonary contusion and traumatic left hemothorax that required a chest tube after a motor vehicle accident in November 1999.)  In its October 2013 and April 2014 remands, the Board requested an addendum opinion to determine if the Veteran had any current pulmonary or lung disorder, including residuals of the pneumothorax, and to address his shortness of breath.

In the May 2014 Addendum, the VA examiner stated that the Veteran's shortness of breath was less likely as not (less than 50-50 percent) due to contusion to the lungs during military service.  Her rationale was that he stated that he was involved in a motor vehicle accident in 1999 during active service and he had "no documentation of chronic condition.  He has [a history] of childhood asthma, and has been cigar smoker for many years." 

The opinion is of limited value, however, because it was not accompanied by any rationale upon which the Board can rely.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (to the effect that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")  

It appears that the sole basis for the examiner's negative etiological opinion was the absence of evidence of treatment for cervical spine and lung problems in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, new opinions from physicians are required.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file and a copy of this Remand to a VA physician for an addendum opinion (an opinion prepared in consultation with a physician is not acceptable) regarding the etiology of the Veteran's claimed bilateral lung disorder.  (If the physician-examiner determines that a clinical examination is required, one must be provided.)  The examiner should review the Veteran's paper and electronic records and address the following.  

a. The physician-examiner should provide an opinion, with consideration of the Veteran's lay statements regarding intermittent shortness of breath, as to whether the Veteran has any current lung or pulmonary disability, to include current residuals of an in-service pneumothorax.

b. If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each diagnosed lung or pulmonary disorder was caused or aggravated by military service.

c. Reasons should be provided for all opinions rendered.  In rendering an opinion, the examiner should consider the notations in the Veteran's medical records regarding his November 1999 motor vehicle incident (describing treatment for a traumatic left hemothorax that required a chest tube) and an August 2001 chest x-ray report (noting normal findings)).

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

2. Refer the Veteran's claims file and a copy of this Remand to a physician (an opinion prepared in consultation with a physician is not acceptable) for an opinion regarding the etiology of the Veteran's claimed cervical spine disorder.  (If the physician-examiner determines that a clinical examination is required, one must be provided.)  The examiner should review the Veteran's paper and electronic records and address the following questions.  

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability, including arthritis and degenerative disc disease, was caused or aggravated by the Veteran's military service?

b. Reasons should be provided for all opinions rendered.  In rendering an opinion, the examiner should consider the November 1999 findings of neck tenderness and questionable arthritis and the January 2013 x-ray evidence of arthritic changes of the cervical spine.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3. The AOJ should review the VA medical opinions to insure that they include the required consideration of the entire record, including the 1999 findings.

4. Readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and an adequate opportunity to respond.  Then return the case to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

